Case 1:18-cV-00068-GLR Document 37 Filed 01/25/19 Page 1 of 13

     

5 351 ,J"/
sa ,:‘;§:§::@‘::§Q
UNITED sTATES DISTRICT coURT ?€!pdé ,»$-,;¢ ..._§,.`¢;)U¢?r
FoR THE DISTRICT 0F MARYLAND /‘?35 P ' =“ aaa
' !.'
) »' _t 49
ERIEN Lols FRAZIER, )
Plaintz'ff )
) ’U
vs ) ry
)
EXPERIAN INFoRMATION )
soLUTIoNs, INC.; TRANS UNIoN )
LLC; EQUIFAX, INC. )
Defendants )
)
) TRIAL BY JURY DEMANDED
)

PLAINTIFF’S OPPOSITION TO EXPERIAN INFORMATION SOLUTIONS1 INC.’S
MOTION TO DISMISS SECOND AMENDED C()MPLAINT
AND MEMORANDUM ()F LAW IN SUPPORT
Plaintiff, Erien Frazier, hereby submits her opposition to Defendant’s Motion to Dismiss
Plaintifi’s Second Amended Complaint (“SAC”) with prejudice Plaintiff’ s SAC not only meets
but exceeds the Standards governing the form of a complaint contemplated by Federal Rule of

Civil Procedure S(a). The SAC also sufficiently alleges Defendant’s willfulness that caused

Plaintiil`s harm. Accordingly, Defe'ndant’S motion should be denied.
BACKGROUND

Plaintiff made three very detailed and specific requests for her full consumer file
disclosure under 15 U.S.C. § 1681 g(a)( 1) in an effort to obtain and review ALL information that
Experian had in its files relating to her as a consumer. ECF No. 32 W 21, 23, 33-34. PIaintiff
received credit reports, which Were not responsive to her requests The FCRA requires, among

other obligations,-that CRAs “clearly and accurately disclose” to a requesting consumer “[a]ll

' '1”| rig e

Case 1:18-cV-00068-GLR Document 37 Filed 01/25/19 Page 2 of 13

information in the consumer’s file at the time of the request.” 15 U.S.C. § 1681g(a)(l). Plaintiff’s

request Was a very unambiguous and straightforward request made under the law.

Defendant, nevertheless argues that Plaintiff` s SAC is “legally defective” for two
reasons One, Plaintiff failed to show that Experian “willfully” violated the FCRA and was
reckless, and two, Plaintiff cannot show standing because her SAC does not identify a concrete
harm. Defendant argues that Plaintiff needed to point to some authority that clearly establishes
“that § 'l 681g requires the disclosure of obsolete information.” But Defendant misconstrues
Plaintiff`s allegations Plaintiff simply requested all allowable information in her consumer file,
as outlined and mandated by law, and Defendant failed to comply with those disclosure

requirements which is a violation of the law.
STANDARD OF REVIEW

The purpose of a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) is to
test the sufficiency of the complaint Presley v. Cin ofCharlotresville, 464 F.3d 480, 483 (4th
Cir. 2006). A Plaintiff’s complaint need only satisfy the standard of Rule 8(a), which requires a
“short and plain statement of the claim showing that the pleader is entitled to relief.”
Fed.R.Civ.P. 8fa)(2). “Rule 8(a)(2) still requires a ‘showing,’ rather than a blanket assertion, of
entitlement to relief.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 n.3 (2007). That showing
must consist of more than “a formulaic recitation of the elements of a cause of action” or “naked
assertion[s] devoid of further factual enhancement.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(internal citations omitted).

Well-pleaded allegations in a complaint must be considered as true, Albright v. Oliver,

510 U.S. 266, 268 (1994), and all factual allegations must be construed in the light most

Z|VPage

Case 1:18-cV-00068-GLR Document 37 Filed 01/25/19 Page 3 of 13

favorable to the plaintiff. See Harrison v. Westinghouse Savannah River Co., 176 F.3d 776, 783
(-flth Cir. 1999) (citing Mylan Labs., Inc. v. Matkarf, 7.3d. 1130, 1134 (4th Cir. 1993)). In
evaluating the complaint, unsupported legal allegations need not be accepted Revene v. Charles

Cnty, Comm ’rs, 882 F.2d 870, 873 (4th Cir. 1989).

Courts generally should hold pro se pleadings “to less stringent standards than formal
pleadings drafted by lawyers,” they may nevertheless dismiss complaints that lack a cognizable
legal theory or that fail to allege sufficient facts under a cognizable legal theory. Haines v.
Kemer, 404 U.S. 519, 520 (1972); Turner v. Kight, 192 F.Supp.2d 391, 398 (D.Md. 2002), aff’d,

121 F.App’x. 9 (4“‘ Cir. 2005).
ARGUMENT AND AUTHORITIES

A. The Second Amended Complaint Fails to State a Claim That Experian Willfully
Violated the Fair Credit Reporting Act. `

Defendant states that in order for it to be found willful of violating the FCRA, “Plaintiff must
plausibly allege that Experian knowingly and recklessly disregarded the FCRA’s requirements.”
Plaintiff’s SAC has done just that by alleging that the Defendant repeatedly violated the law by
failing to comply with Plaintiff’ s lawful request for her full consumer file disclosure. (SAC 1111

22, 24, 35). Plaintiff’s exhibits show what she received and how the Defendant responded
1. Under the FCRA, Willfulness is a High Standard that Requires a Knowing or
Reckless Violation.

Defendant notes in Safeco Insurance Co. of America v. Burr, “the Supreme Court analogized
the FCRA’s willfulness standard” to “the requirement in qualified immunity cases, reasoning

that an FCRA violation can be willful only if the defendant engages in conduct that is clearly

3|Page

Case 1:18-cv-00068-GLR Document 37 Filed 01/25/19 Page 4 of 13

unlawful under then-existing law.” Plaintiff has alleged Defendant’s “clearly unlawful” conduct
in her SAC. In its attention to the'issue of willfullness, the Supreme Court’s observation was that
“‘willfully’ is a ‘word of many meanings whose construction is often dependent on the context in
which it appears, and where willfulness is a statutory condition of civil liability.” Further, the
Court said that “[w]hile ‘the term-recklessness is not self-defining,’ the common law has
generally understood it in the sphere of civil liability as conduct violating an objective standard.”
Safeco lnsurance Co. ofAmerica v. Burr, 551 U.S. 47 (2007). The “objective standar ” in this
instant case is § 1681g(a)(1) and the July 2011 PTC Report with Summary of Interpretations.
Defendant provides a partial quotation of what the FTC said that is misleading But Plaintiff will
reiterate Section 609_Disclosures to Consumers, paragraph three which states, “A CRA is
required to make the consumer disclosure regardless of whether it designates its records as ‘flles’
or ‘archives’ or use any other terminology for the information it retains on a consumer.” In
addition to that, paragraph five states that “A CRA that provides information to an intermediary
that Will resell the information to a third party must disclose the name of the third party to the
consumer as part of its file disclosure.” Plaintiff makes reference to this in her SAC. ECF No. 32
11 5. Plaintiff attaches an additional exhibit concerning these intermediaries and third parties

(inforrnation that should have been disclosed by Defendant). See Exhibit A.

Experian’s willfulness is obvious in the credit reports they sent to Plaintiff. On the first
page of the September 2017 credit report is the statement: “To assist you in understanding your
correction summary, we have provided additional information that relates directly to items on
your personal credit report.” See Exhibit D under seal. On page three of the same report, the first
sentence reads: “Our reinvestigation of the dispute you recently submitted is now complete.” See

Exhibit D under seal. Plaintiff did not request a credit report, a correction, or reinvestigation of

74|i>:§1§e

Case 1:18-cv-00068-GLR Document 37 Filed 01/25/19 Page 5 of 13

any item on her credit report but the Defendant responded to Plaintiff as if she had. Defendant
could have easily written that what they had provided was the complete contents of her consumer
file but they did not do that. They instead pretended to produce a report that addressed a
reinvestigation of a mythical dispute. Defendant’s misrepresentations can lead one to reasonably
conclude that they were not just willful but reckless violations of the FCRA’s consumer file

disclosure requirements See Pinner v. Schmidt, 805 F.2d at 1263 Court of Appeals, 5th Circuit

1986.

2. Plaintiff’s Allegations Do Not Rise to the Level of a Knowing or Reckless Violation;
They Do Not Allege a Violation at All.

Defendant is taking an absurd position. ln Safeco v. Burr, the Supreme Court took the
position that it must examine the adverse action first to determine if the appellants’ conduct was
willful and reckless They reasoned that an unintentional mistake that caused a violation would
not be willful or reckless The Court had earlier observed that “a company Would not be acting
reckless if it ‘diligently and in good faith attempted to fulfill its statutory obligations.”’ I-Iere, the
Defendant cannot claim that it exercised diligence or good faith in its multiple attempts to fulfill
its statutory obligations Trying to obscure Plaintiff’s request for her full consumer file disclosure
as a request for her consumer report and then manufacturing a dispute that they reinvestigated is

nothing short of misleading and deceptive

Plaintiff’s allegation plainly show that Experian willfully violated 15 U.S.C. § 1681 g(a)(l) of
the FCRA by not providing the Plaintiff all information in her consumer file, regardless of how it
is stored. Defendant acknowledges that it received Plaintiff s request, but chose to respond in a
Way that violated the FCRA. lt has not escaped Plaintiff that Defendant chose to send Plaintiff a

10 page (printed on both sides of the paper, making it 5 physical pages) credit report instead of a

5 |'Pége

Case 1:18-cv-00068-GLR Document 37 Filed 01/25/19 Page 6 of 13

full tile disclosure, which may consist of many more pages than a conventional consumer report.
Furthermore, the Defendant is seeking to rely on the faulty argument that a consumer report is
something that is sent to third parties and the same consumer report magically becomes a
consumer file disclosure when sent to the consumer. Defendant points to a 2010 Alabama
District Court ruling in Pettway v. Equifax Info. Servs., LLC to support its position on what the

consumer disclosures are.

The court should note that nowhere in the FCRA is the term “disclosure/credit report”
used. Defendant is confusing the terms to lead the court to believe that Plaintiff “received a
consumer disclosure.”I A credit report is a disclosure, of course...of credit information That
does not mean it is necessarily a disclosure of all information held in a consumer’s file at a
certain time. The plain language of the FCRA requires among other obligations, that CRAs
“clearly and accurately disclose” to a requesting consumer “[a]ll information in the consumer’s
file at the time of the request.” 15 U.S.C. § 1681g(a)(1). FCRA states in its definition of the
“term ‘file’ when used in connection with information on any consumer, means all of the
information on that consumer recorded and retained by a consumer reporting agency regardless
of how the information is stored.” Id. § l681a(g). Emphasis supplied. Plaintist requests for her
full consumer file disclosure was an attempt to obtain consumer file information, not just credit
information, which is found in a conventional credit report. The fact that Experian sent Plaintiff a
credit report does not equate to it complying with her request for a full consumer file disclosure
UNLESS it had no other information in any of its files that relates to Plaintiff. If that is the case,
why doesn’t Experian just categorically state that it has no other information in its files relating

to Plaintiff in its motion to dismiss to end the controversy right now? But Plaintiff asks, is it

 

' Quoting from paragraph two of Defendant’s first footnote

6|Page

Case 1:18-cv-00068-GLR Document 37 Filed 01/25/19 Page 7 of 13

reasonable to believe that Experian collects and maintains consumer information on hundreds of
millions of consumers but Plaintiff is somehow an exception and they have no other information
whatsoever about her when she is a consumer, has auto insurance, has been to college, and has
disputed a student loan being on her report past the statute of limitations? ls that plausible?
Plaintiff’s SAC specifically introduces information to show that Plaintiff’ s requests for her full
consumer file came from a knowledge that there does exist more information than what is

provided in an ordinary credit report. ECF No. 32 11 40.

Defendant would have the court believe that Plaintiff is confused and making “nonsensical”
assertions about her consumer file, which it erroneously maintains is her consumer report.
Defendant’s claim that “every federal circuit” has rejected “that the term ‘file’ includes all
information on the consumer recorded and retained by a CRA” is misleadingl Defendant relies
on a few appellate rulings where the issue of “consumer file” and “consumer report” was
muddled and argued inappropriately Take, for example the following cases Defendant uses:
Gz'llespie v. Trans Union Corp, in which the issue was whether a “purge date” should be included
in a consumer report; Shaw v. Experz'an Information Solutz`ons, Inc. , where the issue was
inaccurate code information pertaining to a short sale on a credit report (the court stated that the
code “information” in question “falls outside the bounds of a ‘file’ for purposes of § 1681 g(a))
Shaw v. Experian lnformation Solutions, Inc., Court of Appeals, 91l1 Circuit 2018; Cortez v. Trans
Union, LLC, the plaintiff argued that Trans Union failed to disclose the HAWK and OFAC alerts
in her credit report. The plaintiffs in these three cases were trying to advance the legal theory that
the requirements under § 1681g(a)(1) applied to credit reports This was inappropriate because
requirements under § 16810 that govern credit reports have nothing to do with full consumer file

disclosure requirements under 1681 g. Other courts have recognized these differences

w'?-|`Pag_e

Case 1:18-cv-00068-G|__R Document 37 Filed 01/25/19 Page 8 of 13

In Nunnally v. Equifax ]nformarion Services, LLC, Equifax argued, and the court affirmed that a
“consumer report” is “not the ‘consumer’s file’ because [1681i(a)(6)(ii)] section states that the
required ‘consumer report’ is based upon the consumer’s file.” Nunnally v. Equifax Information
Serw'ces, LLC, 451 F.3d 768 (11th Cir. 2006). The District Court of Maryland made note of the

l lth Circuit’s reasoning in a similar case that involved a CRA’s reinvestigation procedures that
showed that there is a difference between the consumer report and consumer file. See Alston v.
Branch Banking & Trust Company, Dist. Court, D. Maryland 2016. In another district court, they
address the same issue. In Clements v. Trans Union, Lf,C, the plaintiff alleged that Trans Union
failed in its duty to “conduct a reasonable investigation in response to any consumer dispute of
information appearing on that consumer’s credit jile.” (Emphasis in the original). The plaintiff s
allegations were based on section 16811 of the FCRA. The court easily recognized that the
“problem with Plaintiffs’ position is that section l681i does not apply to credit reports lt only
applies to credit files There is no requirement anywhere in FCRA that requires a consumer
reporting agency to remove outdated information from a credit jile.” The court said further that it
was “important to clarify that there is a sharp distinction between a credit file and a credit report.
The two terms cannot be used interchangeably. . .in simple terms, the credit file is all the
information about a consumer in the possession, custody, and control of a consumer reporting
agency. A credit report, on the other hand, is only the specific credit information about an
individual that is provided to a third-party.” Clements v. Trans Um'on, LLC, Dist. Court, SD
Texas 2018. The CRA’s are aware of this distinction from their many lawsuits but choose to
ignore it when it comes to a consumer’s lawful request This is a knowing, willful, and reckless

disregard of the obligations Congress imposed on CRA’s towards consumers

B. Plaintiff Lacks Standing Because the First Amended Complaint Does Not Allege a
Concrete Injury.

8|Page

Case 1:18-cv-00068-GLR Document 37 Filed 01/25/19 Page 9 of 13

Defendant relies on snippets of Spokeo and Dreher to try to persuade this court that Plaintiff
has suffered no real harm to establish Article IlI standing Three things are needed to establish
Article 111 standing: (1) there must be an injury in fact; (2) the injury must be fairly traceable to
the offending conduct; and (3) it is likely to be redressed by a favorable judicial decision
Plaintiff has satisfied these requirements for standing For example, in paragraph 22 of her SAC
Plaintiff alleges that she was denied access to her file. In paragraph 40, Plaintiff alleges that there
was additional information that Experian possessed and that there was a dispute regarding the

accuracy of her consumer file information, particularly the student loan information

In Spokeo v. Robins, the Court addressed in detail the components to an injury in fact. They
said “a plaintiff must show that he or she suffered an invasion of a legally protected interest that
is concrete and particularized.” In order for “an injury to be ?particularized,’ it must affect the
plaintiff in a personal and individual way.” The Court said that “particularization” alone was not
enough to establish injury in fact It must be paired with concreteness; meaning real. They made
an important note, however, that “concrete” is not necessarily synonymous with “tangible.” They
reasoned that “[i]n determining whether an intangible harm constitutes injury in fact, both history
and the judgment of Congress play important roles.” Spokeo v. Robins, U.S. 136 S. Ct. 1540
Supreme Court 2016. The Supreme Court remanded Spokeo back to the 9th Circuit to hammer
out concreteness in the context of the judgment of Congress and history, which they did by
zeroing in on the issue as to “whether Robins has sufficiently pled a concrete injury under the
Spokeo H rubric.” Robz'ns v. Spokeo, Inc., 867 F.3d 1108 Court of Appeals 9th Circuit 2017. The
court acknowledged Robins argument that he should not have to “allege any additional harm

caused by that statutory violation because FCRA exists specifically to protect consumer’s

§"]Page

Case 1:18-cv-00068-GLR Document 37 Filed 01/25/19 Page 10 of 13

concrete interest in consumer»reporting accuracy.” And if Spokeo’s “alleged FCRA.violations

harm this real-world and congressionally recognized interest, he has standing to sue.” Id.

ln its deep analysis the 9"‘ circuit found that “congressional judgment” was necessary in
determining the “concreteness inquiry,” where a plaintiff suffers “an intangible harm.” Id.
Congress in some instances may “enact procedural rights to guard against a ‘risk of real harm,’
the violation of which may ‘be sufficient in some circumstances to constitute injury in fact.” Id.
lt was necessary then to establish “(1) whether the statutory provisions at issue were established
to protect [Robins] concrete interests (as opposed to purely procedural rights), and if so, (2)
whether the specific procedural violations alleged in this case actually harm, or present a
material risk of harm to, such interests.” Id. While Robins argued that any FCRA violation
“premised on some inaccurate disclosure of his information is sufficient” for real harm, the
Supreme Court rejected that argument saying that [i]t is difficult to imagine how the
dissemination of an incorrect zip code, without more, could work any concrete harrn.” Id. Since
the Supreme Court “gave little guidance as to what varieties of misinformation should fall into
the harmless category,” the court focused on real life harms resulting from inaccuracies on a
credit report that could impact Robins. The court said that “[i]t does not take much imagination
to understand how inaccurate reports on such a broad range of material facts about Robins life

could be deemed real harm.” Id.

ln Plaintiff"s case, it also doesn’t take much imagination to understand how not being able to
examine her consumer file for accuracy, from which a consumer report emanates when she has
the superior interest in its accuracy and has a statutory right in making sure the contents of her

consumer file are accurate. Being denied the right that Congress put in place to maintain

10|Page

Case 1:18-cv-00068-GLR Document 37 Filed 01/25/19 Page 11 of 13

consumer and public confidence in fairness and accuracy caused Plaintiff to suffer a concrete and

particularized harrn-~an injury in fact.

ln conclusion, Plaintiff’s SAC fully complies with the pleading requirements of Federal Rule
of Civil Procedure 8(a) and gives Defendant fair notice of the charges against them and the

grounds therefor. Plaintiff has sufficiently alleged harm by Defendant’s conduct

WHEREFORE, Plaintiff respectfully requests this court to deny Defendant’s Motion to
Dismiss SAC with Prejudice and if the court finds Plaintiffs pleadings defective that it will grant

her leave to amend.

Respectf`ully submitted,

:f§,

Erien Frazier, Pro Se
P.O. Box 25
Hagerstown, MD 21741

erienfrazier@gmail.com
(410) 262-8690

` n|Page

Case 1:18-cv-00068-GLR Document 37 Filed 01/25/19 Page 12 of 13

CERTIFICATE OF SERVICE

The undersigned does hereby certify that a true and correct copy of the foregoing was

served upon the individual(s) listed below by first class mail, postage prepaid on this 23rd day of

January, 2019 to:

lon G. Heintz
Jones Day

51 Louisiana Ave
Washington, DC 20001

Scott E. Brady

Schuckit & Associates, P.C.

4545 Northwestem Drive
Zionsville, lN 46077

l l
Erien Frazier, Pro Se
P.O. Box 25
Hagerstown, MD 21741
(410) 262-8690
erienfrazier@gmail.com

'"""iz|iP'a'ge

Case 1:18-cv-00068-GLR Document 37 Filed 01/25/19 Page 13 of 13

CERTIFICATE oF sEerCE

The undersigned does hereby certify that a true and correct copy of the foregoing was

served upon the individual(s) listed below by first class mail, postage prepaid on this 10th day of

January, 2019 to:

Jon G. Heintz

Jones Day

51 Louisiana Ave
Washington, DC 20001

Scott E. Brady

Schuckit & Associates, P.C.
4545 Northwestem Drive
Zionsville, IN 46077

Nathan D. Adler

Neuberger, Quinn, Gielen, Rubin & Gibber, P.A.
One South Street, 27‘h Floor

Baltimore, Maryland 21202-3201

 

Erien Frazier, Pro Se
P.O. Box 25

Hagerstown, MD 21741
(301) 788~3 898
jbakinfrazier@gmail.com

